Citation Nr: 0513325	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-23 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to non-service-connected pension benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1960 to June 
1964.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

In December 2002, the RO received the veteran's claim of 
entitlement to non-service-connected pension benefits.  In a 
November 2003 rating decision, the RO denied the claim.  The 
veteran disagreed with the November 2003 rating decision, and 
the appeal was perfected with the timely submission of her 
substantive appeal (VA Form 9) in June 2004.  

A motion to advance this case on the docket due to the 
veteran's financial hardship was granted by the Board in May 
2005.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran had military service from February 1960 to 
June 1964.  

2.  The veteran did not serve in the Republic of Vietnam.



CONCLUSION OF LAW

The veteran did not serve during a period of war; therefore, 
the veteran's military service does not meet the basic 
eligibility requirements for entitlement to payment of non 
service-connected pension benefits.  38 U.S.C.A. §§ 101, 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to non-service-connected 
pension benefits.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  As 
explained below, there is no dispute as to the facts.  This 
issue is being denied due to the veteran's failure to meet 
the basic eligibility requirements for the benefit sought.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the veteran's claim is not subject to 
the provisions of the VCAA.  

The veteran has been accorded ample opportunity to present 
evidence and argument as required by the Court's 
jurisprudence in general.  See 38 C.F.R. § 3.103 (2004).  The 
RO notified her of evidence necessary to support her claim 
and assisted her in obtaining evidence.  The veteran is 
represented by an accredited veterans service organization. 

Relevant law and regulation

Pension eligibility

Improved pension benefits are payable to veterans of a period 
or periods of war because of nonservice-connected disability 
or age.  See generally 38 U.S.C.A. 
§ 1521 (West 2002).  The qualifying periods of war for this 
benefit include the Vietnam era.    

Basic entitlement exists if a veteran:

(i) Served in the active military, naval or air service 
for 90 days or more during a period of war (38 U.S.C. 
1521(j)); or

(ii) Served in the active military, naval or air service 
during a period of war and was discharged or released 
from such service for a disability adjudged service-
connected without presumptive provisions of law, or at 
time of discharge had such a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability (38 U.S.C. 1521(j)); or

(iii) Served in the active military, naval or air 
service for a period of 90 consecutive days or more and 
such period began or ended during a period of war (38 
U.S.C. 1521(j)); or

(iv) Served in the active military, naval or air service 
for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period 
of war (38 U.S.C. 1521(j)); and

(v) Meets the net worth requirements under § 3.274 and 
does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 
§ 3.23; and

(vi)	(A) Is age 65 or older; or
(B) Is permanently and totally disabled from 
nonservice-connected disability not due to the 
veteran's own willful misconduct.  

See 38 C.F.R. § 3.3 (a)(3) (2004).



Periods of war

The Korean conflict ended on January 31, 1955.  38 U.S.C.A. 
§ 101 (West 2002); 38 C.F.R. § 3.2 (e) (2004).

For veteran who served in the Republic of Vietnam, the 
Vietnam era began on February 28, 1961 and ended on May 7, 
1975.  In all other cases, the Vietnam era began on August 5, 
1964 and ended on May 7, 1975.  38 U.S.C.A. § 101 (West 
2002); 38 C.F.R. § 3.2 (f) (2004).

Analysis

The veteran's Form DD-214 does not show that she served in 
the Republic of Vietnam.  The veteran does not contend 
otherwise.  On her February 2003 VA Form 21-526, she 
specifically indicated that she did not serve in Vietnam, and 
she confirmed her dates of service as being from February 
1960 to June 1964.  While she was recommended for a two-year 
reenlistment to begin in February 1963, she in fact was 
discharged from military service in June 1964.  

As has been discussed in the law ands regulations section 
above, for veterans who did not serve in the Republic of 
Vietnam, the Vietnam era began on August 5, 1964 and ended on 
May 7, 1975.  The veteran served from February 1960 to June 
1964.  Accordingly, no part of her period of service was 
within a period of war.  
See 38 U.S.C.A. § 101(11) (West 2002); 38 C.F.R. § 3.2 
(2004).  

As the facts clearly demonstrate that the veteran did not 
have active military service during a period of war, a 
prerequisite for basic eligibility for VA non service-
connected pension benefits, the claim must be denied on that 
basis.

It appears that the veteran is raising an argument couched in 
equity, namely that she is in dire financial straits due to 
illness and the recent death of her ex-husband and that her 
military service should entitle her to some recompense.  In 
her June 2004 VA Form 9, she asked that the Board waive the 
service dates as she left service only a few months before 
the Vietnam era began.  

The Board wishes to make it clear that it has sympathy for 
the veteran's predicament.  However, the Board does not have 
the authority to waive basic eligibility requirements for 
pension benefits.  The Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  No equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress.  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].

In sum, the Board concludes that the veteran did not have the 
requisite service during a period of war that would form a 
basis for her eligibility for VA pension benefits.  Since the 
veteran did not have qualifying service for pension benefits, 
her claim must fail.  Because of the absence of legal merit 
or lack of entitlement under the law, the claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to the payment of non service-connected pension 
benefits is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


